DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed January 3rd, 2022 has been entered. Claims 1-17 are pending. Claims 1-2, 4, 9-10 and 13 have been amended and claims 14-17 have been added by the Applicant. Applicant’s amendments have overcome the claim objections.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Cernat et al, DE102015205388 [Cernat] in view of Lehmann et al, US 6040970 [Lehmann].
Regarding claim 1, Cernat discloses (figs.1-7) a gas-insulated high or medium voltage circuit breaker (14) comprising:

a buffer housing defining a pressurizing volume (22);
a nozzle (1) arranged at a nozzle side of the pressurizing volume (22), the nozzle (1) defining a channel (21) connected to the pressurizing volume (22) and directed to the arcing region (5), the nozzle (1) configured to blow an arc extinguishing gas towards the arcing region (5) during the breaking operation, the nozzle (1) comprising a nozzle front face (3) facing towards an interior of the pressurizing volume (22); and
a shielding body (25) arranged between the pressurizing volume (22) and the nozzle (1), the shielding body (25) being supported by the buffer housing, the shielding body (25) having a shielding surface exposed to the interior of the pressurizing volume (22) [para.0054], and the shielding body (25) covering a major portion of the nozzle front face (3), the shielding body (25) being supported by abutting against a stop (23) of the buffer housing (pressure chamber, 22), and the nozzle (1) being sealed in an axial direction at the stop (23).
Cernat fails to disclose the shielding body not extending into the channel defined by the nozzle.
Lehmann discloses (figs.1-2) a similar gas-insulated circuit breaker comprises a shielding body (7) not extending into a channel (15) defined by a nozzle (3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the support of the shielding body of Cernat with the shielding body of Lehmann, thereby providing a shaped structure, which securely attaches the nozzle to the buffer housing, without adversely affecting the flow of the arc-extinguishing gas between the arcing region and pressure chamber.

Regarding claim 3, Cernat further discloses where a cross-sectional projection of the shielding surface in a cross-sectional plane perpendicular to the switching axis (2) is larger than 50% of a cross- sectional projection of the nozzle front face (3).
Regarding claim 6, Cernat further discloses where the shielding body (25) protrudes radially inwardly from the buffer housing (22).
Regarding claim 7, Cernat further discloses where the shielding surface of the shielding body (25) is at least partly essentially perpendicular to the switching axis (2).
Regarding claims 13 and 14, Cernat further discloses where the nozzle (1) comprises a fluoropolymer, claim 13; and where the fluoropolymer comprises at least one of PTFE, claim 14 [para.0055].
Regarding claim 15, Cernat further discloses where the buffer housing (22) comprises a metal [para.0055].
Regarding claim 16, Cernat further discloses where a material of the shielding body (25) [metal] has a higher stiffness or strength than a material of the nozzle (1) [insulating material].
Claims 4 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Cernat and Lehmann and further in view of Saxl et al, US 7619177 [Saxl].
Regarding claim 4, Cernat and Lehmann fail disclose wherein the shielding body is further supported by a retaining ring arranged around the switching axis.
Saxl discloses (figs.3-4) where a shielding body (10) is further supported by a retaining ring (9) arranged around a switching axis (1a) [lines 32-34].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the support of the shielding body of Cernat with the inclusion of 
Regarding claim 10, Cernat and Lehmann fail to disclose wherein a pressure seal is provided within the space between the shielding body and the nozzle.
Saxl discloses (figs.3-4) a switching apparatus (1) where a pressure seal (11) is provided within a space (42) between a shielding body (9) and a nozzle (4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the support structure for the nozzle with the teaching of Saxl, thereby providing a structure that produces an axial and transverse tolerance of the component part and the nozzle during fitting and at the same time brings about precise alignment of the nozzle.
Regarding claim 11, Saxl further discloses where the pressure seal (11) is arranged in an anterior section (43) of the space (42) between the shielding body (9) and the nozzle (4).
Regarding claim 12, Saxl further discloses where the pressure seal (11) is an O-ring [col. 5, lines 20-21].
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cernat and Lehmann and further in view of Nomura et al, US 20161033407 [Nomura].
Regarding claim 5, Cernat and Lehmann fail to disclose where the nozzle is supported against at least one further stop of the buffer housing by a buffer tip.
Nomura discloses (figs 1-9) a gas-insulated circuit breaker (301) where a nozzle (1) is supported against at least one further stop of a buffer housing (104) by a buffer tip (vertical side, closet to 10b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the support of the nozzle with the teaching of Nomura, thereby providing a shaped structure, which further securely attaches the nozzle to the buffer housing.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Cernat in view of Saxl.
Regarding claim 17, Cernat discloses (figs.1-7) a gas-insulated high or medium voltage circuit breaker (14) comprising:
a first arcing contact (15) and a second arcing contact (16), where at least one of the two arcing contact is axially movable along a switching axis (2), an arc (17) between the first arcing contact (15) and the second arcing contact (16) being formed in an arcing region (5) during a breaking operation;

a nozzle (1) arranged at a nozzle side of the pressurizing volume (22), the nozzle (1) defining a channel (21) connected to the pressurizing volume (22) and directed to the arcing region (5), the nozzle (1) configured to blow an arc extinguishing gas towards the arcing region (5) during the breaking operation, the nozzle (1) comprising a nozzle front face (3) facing towards an interior of the pressurizing volume (22); and
a shielding body (25) arranged between the pressurizing volume (22) and the nozzle (1), the shielding body (25) being supported by the buffer housing, the shielding body (25) having a shielding surface exposed to the interior of the pressurizing volume (22) [para.0054], and the shielding body (25) covering a major portion of the nozzle front face (3), the shielding body (25) being supported by abutting against a stop (23) of the buffer housing (pressure chamber, 22), and the stop (23) the nozzle (1) being sealed in axial direction at the stop.
Cernat fails to disclose a retaining ring arranged around the switching axis, the retaining ring supporting the shielding body.
Saxl discloses (figs.3-4) where a retaining ring (9) is arranged around a switching axis (1a), the retaining ring (9) supporting a shielding body (10) [lines 32-34].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the support of the shielding body of Cernat with the inclusion of the ring of Saxl, thereby ensuring fixing of the insulated nozzle with a precise alignment coaxially with respect to the central axis.
Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 8, the prior art fails to teach or show, alone or in combination, the claimed gas- insulated high or medium voltage circuit breaker where the shielding surface of the shielding body is at least partly tilted in relation to the vertical axis of the switching axis.
Regarding claim 9, the prior art fails to teach or show, alone or in combination, the claimed gas- insulated high or medium voltage circuit breaker where the shielding body has L-shaped cross-section comprising an upper shielding surface defined by the long leg section; a middle shielding surface defined .
Response to Arguments
Applicant's arguments filed January 3rd, 2022 have been fully considered. All relevant arguments have been fully addressed in the new rejections above.
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887. The examiner can normally be reached Mon-Fri: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833